Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 27 is finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 27 depends from canceled claim 9, and also in line 2, “the perimeter rails” lack antecedent basis from any of the pending claims. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is finally rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (2003/0052131) in view of Koenig (4,763,787). Jensen et al. disclose a transport assembly (10) comprising a base member (14), the base member including an upwardly extending rim (22-24-22-24) along the perimeter of the base member, and a wall assembly (15, 16 and 16) including at least one longitudinally extending planar wall member and at least one latitudinally extending planar wall member, the longitudinally and latitudinally extending planar wall members intersecting to define a plurality of chambers, and a top cap (12) supported by the wall assembly, the top cap having a downwardly extending perimeter rim (22-24-22-24). Jensen et al. do not disclose the base member including a support structure. However, Koenig discloses an analogous transport assembly (Figure 1) comprising a base member (30) including a support structure (20) with an upper support surface, the support surface extending in a longitudinal direction and a latitudinal direction with a perimeter extending about the support surface and defined by a pallet body with at least one pair of fork receiving slots (28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transport assembly of Jenson et al. with a pallet support structure in the manner of Koenig as claimed, as such a modification would predictably provide a reinforced, more durable bottom of the transport assembly, as well as a forklift engageable structure. The references to dispenser is merely intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 22-24 and 27 are finally rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 21 above, and further in view of JP 7-277366. Jensen et al. and Koenig do not disclose slots in each of the base member and top cap to receive the planar wall members. However, JP 7-277366 disclose a transport assembly (Figure 1) wherein a base member rim (2) and a top cap rim (8) each include a plurality of slots (5 and 9) to receive planar wall members (3 and 6) to secure the planar wall members to the base member and top cap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the transport assembly of the previous combination above with slots in the manner of JP 7-277366 as claimed, as such a modification would predictably provide a known manner of securing the planar wall members to the base member and top cap. 
As to claim 24, the slots of JP 7-277366 are defined by opposing rail members on either side of the received rims of the base member and top cap.
As to claim 27, the slots of JP 7-277366 are defined by opposing perimeter rails on either side of the received rims of the base member and top cap.

Claim 25 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 21 above, and further in view of Strauser (5,407,078). The previously applied art does not disclose the wall assembly including one or more handle openings. However, Strauser discloses a similar transport pallet assembly including one or more handle openings (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the art employed against claim 11 above with one or more handle openings in the manner of Strauser as   claimed, as such a modification would predictably facilitate manual handling of the assembly as suggested by Strauser.

Claim 26 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 21 above, and further in view of Hartwall (6,135,287). The previously applied art does not disclose the base member supported by shock dampeners or absorbers. However, Hartwall discloses a similar transport pallet assembly including a base member (20) supported by shock dampeners or absorbers (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the art employed against claim 11 above with shock dampeners or absorbers in the manner of Hartwall as claimed, as such a modification would predictably better protect the contents of the transport pallet assembly from damage.

Applicant’s arguments with respect to the now pending claims have been considered but are moot because the new ground of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              	
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG